902 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Dee WATT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6025.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

1
Before KENNEDY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
This federal prisoner appeals the district court's order denying his motion to vacate, set aside, or reduce sentence filed pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Pursuant to a plea agreement, petitioner pleaded guilty to armed bank robbery and was sentenced to eighteen years imprisonment.  In support of his motion to vacate, he maintained:  (1) that he was not considered for sentencing under the Youth Corrections Act;  (2) that no presentence report was prepared prior to his sentencing;  (3) that there is an unlawful disparity between the release date under his eighteen year sentence as an adult and the presumptive release date of an individual sentenced under the Youth Corrections Act;  (4) that false information in his postsentence report prepared by the probation department is unlawfully causing his presumptive release date to be much later than it otherwise would be;  and (5) that he is entitled to resentencing under the Comprehensive Crime Control Act of 1984 if such resentencing would benefit him.  The district court denied the motion to vacate after finding that petitioner's claims lacked merit.


4
Having reviewed the arguments of the parties and the record of the district court, we find no error of law or fact in the district court's judgment of July 20, 1989.  Accordingly, the request for counsel is hereby denied and the judgment is hereby affirmed for the reasons set forth in the July 20, 1989 memorandum and order.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation